Opinión concurrente en parte y disidente en parte emitida por la
Jueza Asociada Señora Pabón Charneco.
Estoy conforme con la decisión de una Mayoría de este Tribunal de preterir del trámite ordinario y certificar el caso de autos. De igual manera, lo estoy con el resultado anunciado en la Opinión que antecede en cuanto a que procede desestimar el caso de epígrafe. Siempre he sido con-sistente en mi postura de certificar casos de alto interés y trascendencia pública en el que solo existen controversias *843de derecho.(1) Véanse: Rivera Schatz v. ELA, et als., 191 DPR 449 (2014); AMPR et als. v. Sist. Retiro Maestros II, 190 DPR 88 (2014). Hoy, al igual que en otras ocasiones, me reafirmo en ese proceder. Máxime en una controversia como la de autos en la cual integrantes de una de las ramas polí-ticas de Gobierno han puesto en entredicho la integridad de este Foro y, con ello, han lacerado la confianza del Pueblo en la Rama Judicial. Por lo tanto, el curso adecuado era certi-ficar la controversia de autos y resolver con premura el caso de epígrafe, disipando la incertidumbre y desconfianza or-questada por el propio Senado de Puerto Rico y que ha te-nido el efecto de mancillar la integridad de esta Institución. ¿Las razones para su proceder? La historia las juzgará.
Por entender que el peticionario de epígrafe no posee legitimación activa para instar la Demanda de epígrafe y que, por lo tanto, carecemos de jurisdicción para resolverla, estoy conforme con la decisión anunciada por una Mayoría de desestimar el caso de autos. No obstante, ya que el De-mandante no ostenta legitimación activa, considero que toda discusión de los méritos de la controversia planteada constituye un dictamen nulo y un obiter dictum. Por ende, me veo obligada a concurrir.
M
Con suma frecuencia los integrantes de esta Curia nos enfrentamos a casos y controversias, cuyas consecuencias *844son de alto interés público. No obstante, en aras de proteger el fino balance del sistema republicano de gobierno y la le-gitimidad de los poderes constitucionales de este Tribunal, hemos reiterado que solo podemos examinar aquellos casos que son justiciables. P.I.P. v. E.L.A. et al., 186 DPR 1, 11 (2012); Asoc. Fotoperiodistas v. Rivera Schatz, 180 DPR 920, 931 (2011); Moreno v. Pres. U.P.R. II, 178 DPR 969 (2010); E.L.A. v. Aguayo, 80 DPR 552 (1958). Como es conocido, la justiciabilidad es una doctrina de autolimitación de los tribunales en respuesta al poder de revisión judicial.
Uno de los requisitos de “justiciabilidad necesarios para dar paso al ejercicio de la función judicial es el que los litigantes ostentes legitimación activa”. P.I.P. v. E.L.A. et al., supra, pág. 11. Véase Asoc. Fotoperiodistas v. Rivera Schatz, supra, pág. 942. El propósito de este principio elemental de autolimitación es que el promovente de la acción posea un interés real y genuino en la resolución de la controversia. P.I.P. v. E.L.A. et al., supra, pág. 11.
Para cumplir con el requisito de legitimación activa el reclamante tiene que demostrar lo siguiente: (1) que ha su-frido un daño claro y palpable; (2) el daño es real, inmediato y preciso, y no abstracto e hipotético; (3) existe una relación causal razonable entre la acción ejercitada y el daño ale-gado, y (4) la causa de acción debe surgir al amparo de la Constitución o de alguna ley. P.I.P. v. E.L.A. et al., supra, pág. 12; Fund. Surfrider y otros v. A.R.Pe., 178 DPR 563, 572 (2010); Asoc. Fotoperiodistas v. Rivera Schatz, supra, pág. 943.
Asismismo hemos reiterado que al examinar una solici-tud de desestimación por falta de jurisdicción debemos dar por ciertas todas las alegaciones fácticas bien alegadas en la demanda e interpretarlas a favor de la parte demandante. Asoc. Fotoperiodistas v. Rivera Schatz, supra, pág. 935.
En el presente caso, la parte demandante aduce que es abogado de profesión y que la confirmación de la Hon. Maite D. Oronoz Rodríguez como Jueza Presidenta del Tribunal *845Supremo de Puerto Rico constituye una violación a las Sees. 7 y 8 de nuestra Constitución, LPRA, Tomo 1. Sostiene, ade-más, que de prevalecer esa confirmación se le estaría confi-riendo la facultad de administrar la Rama Judicial a una persona mediante un procedimiento sin fundamento legal.
Aun tomando como ciertas las alegaciones de la parte peticionaria, este no ha podido demostrar que el nombra-miento de la Hon. Maite D. Oronoz Rodríguez le haya cau-sado un daño claro, real, inmediato y preciso a sus funciones como abogado. Por el contrario, las alegadas violaciones constitucionales a las cuales hace referencia el peticionario, en todo caso, son cuestiones generalizadas que no cumplen con el estándar de legitimación activa autoimpuesto por este Tribunal. Véase, en general, Fund. Arqueológica v. Depto. de la Vivienda, 109 DPR 387 (1980). Véase, además, Warth v. Seldin, 422 US 490 (1975). A esos extremos estoy conforme con la Sentencia dictada hoy por este Tribunal.
Lo anterior era suficiente para disponer de la controver-sia planteada en el recurso de epígrafe. Sin embargo, una Mayoría de este Tribunal ha decidido entrar a resolver los méritos del nombramiento impugnado judicialmente. Por entender que es totalmente innecesario e impropio diluci-dar los méritos de las controversias constitucionales plan-teadas ante nos, no puedo prestar un voto de conformidad.
Aunque parezca trillado, es mi deber constitucional se-ñalar que este Tribunal ha reiterado en un sinnúmero de ocasiones el principio de autolimitación constitucional que consiste en que
[u]na vez surge por indicación de las partes o de algún otro modo que el tribunal carece de jurisdicción, entra en operación el inciso (c) de la Regla 10.8 de Procedimiento Civil de 2009 (32 L.P.R.A. Ap. V), que ordena la desestimación del pleito. Las cuestiones jurisdiccionales deben ser resueltas con prefe-rencia, y de determinar un tribunal que carece de jurisdicción, “debe desestimar ... la reclamación ‘sin entrar a los méritos de la cuestión ante sí ”. (Enfasis suplido). Asoc. Fotoperiodistas v. Rivera Schatz, supra, pág. 936, citando a González v. Mayagüez Resort & Casino, 176 DPR 848, 856 (2009), y a González Santos v. Bourns P.R., Inc., 125 DPR 48, 63 (1989).
*846En la medida en que el presente caso no es justiciable, este Tribunal carece de jurisdicción y, por ende, procede automáticamente la desestimación del pleito sin entrar a los méritos de la cuestión presentada. Id.
Este Tribunal ha sido muy riguroso al momento de aus-cultar su jurisdicción y desestimar aquellos casos que no son justiciables. Basta meramente con recordar las ocasio-nes más recientes en las que hemos sido firmes al desesti-mar cuando un caso no es justiciable. Véanse: Lozada Sánchez et al. v. JCA, 184 DPR 898 (2012); Asoc. Fotoperiodistas v. Rivera Schatz, supra; Fund. Surfrider y otros v. A.R.Pe., supra; Moreno v. Pres. U.P.R. II, 178 DPR 969 (2010).(2)
Parecería ser que esta norma es inaplicable a una Mayo-ría de este Tribunal que, en lugar de desestimar, entra a decidir cuestiones constitucionales sin tener jurisdicción para ello. Entiende esa Mayoría que el “alto interés público que reviste el asunto ante nos” y la dignidad de este Tribunal así lo ameritan. No puedo estar conforme con este tipo de inconsistencia que deslegitimiza nuestra autoridad en el contexto de la revisión judicial y el sistema republicano de gobierno.
Desde E.L.A. v. Aguayo, supra, establecimos claramente que el interés público en un asunto no era razón suficiente para dilucidar los méritos de un caso que no es justiciable. Sin embargo, hoy una Mayoría de este Tribunal prestó su voto para deshacer nuestros pronunciamientos en torno a las doctrinas de autolimitación. En otras palabras, esa Ma-yoría acaba de convertir esta Curia en una tercera cámara o consejo supremo tal y como advertimos hace aproxima-damente cincuenta y ocho (58) años en E.L.A. v. Aguayo, supra, págs. 601-602.
Si bien entiendo que este es un proceder patentemente *847erróneo, al menos me conforta saber que la Opinión Mayo-ritaria no constituye precedente toda vez que la discusión en torno a los méritos de las controversias constitucionales fue emitido por un Tribunal que carece de jurisdicción. Vé-anse: Pagán v. Alcalde Mun. de Cataño, 143 DPR 314 (1997); González Santos v. Bourns P.R., Inc., 125 DPR 48 (1989) (un tribunal que carece jurisdicción solo tiene juris-dicción para señalar que no la tiene). Por tal razón, todos los dictámenes incluidos en los acápites III y IV son nulos y constituyen un mero obiter dictum.
Por último, disiento del proceder de la Mayoría que in-siste en imponerle al peticionario una sanción de honorarios de abogado sin un análisis real de los criterios que hemos establecido jurisprudencialmente para determinar la proce-dencia de la imposición de ese tipo de penalidad. Si bien es cierto que el peticionario carece de legitimación activa, tam-bién es cierto que el asunto planteado ha generado un gran debate en la comunidad jurídica. Es por ello que no puedo concluir que la conducta del peticionario constituye frivoli-dad o temeridad. Más aun, me parece que la Opinión Mayo-ritaria tiene el peligroso efecto de disuadir a que los ciuda-danos acudan a los tribunales a presentar sus reclamos.

 En el pasado, ante una situación análoga a la que hoy atendemos, seguimos el mismo curso de acción y utilizamos el mecanismo de certificación intrajurisdiecio-nal para atender prontamente el asunto ante nuestra consideración. Véase Nieves Huertas et al. v. ELA I, 189 DPR 611 (2013) (Sentencia) (la Jueza Asociada Señora Pabón Charneco no intervino). Sorprendentemente, una integrante de este Tribunal, que en aquella ocasión tildó el proceder de la Mayoría del Tribunal como un “ejercicio desmedido de poder” y una intervención a “destiempo” y “atropellada”, paradójica-mente hoy está conteste con certificar la controversia de autos. Id. Me conforta que con el pasar del tiempo la compañera ya no esté tan renuente a utilizar el mecanismo de certificación intrajurisdiccional para casos adecuados. Parecería ser que el tiempo la ha hecho recapacitar en cuanto al uso de este importante mecanismo, ¿o será que, en esta ocasión particular, cambió el color del cristal con que miró la controversia?


 El Juez Asociado Señor Martínez Torres hoy da un giro inesperado y con su voto de conformidad a la opinión que antecede abandona una progenie de casos de su autoría, en los cuales es férreo en reafirmar que la falta de legitimación activa de una parte demandante priva a un tribunal de jurisdicción para resolver en los méritos la demanda presentada ante su consideración.